Case 1:20-cv-02824-BMC Document 22 Filed 04/19/21 Page 1 of 8 PageID #: 1412




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 SIMONE D. COOPER,                                         :
                                                           : MEMORANDUM DECISION
                                     Plaintiff,            : AND ORDER
                                                           :
                       - against -                         : 20-cv-2824 (BMC)
                                                           :
 COMMISSIONER OF SOCIAL                                    :
 SECURITY,                                                 :
                                                           :
                                     Defendant.            :
                                                           :
---------------------------------------------------------- X

COGAN, District Judge.

       Plaintiff seeks review of the decision of the Commissioner of Social Security, following a

hearing before an Administrative Law Judge, that she is not disabled as defined by the Social

Security Act for the purpose of receiving disability insurance benefits or supplemental security

income. Plaintiff had claimed an onset date of December 31, 2013, and the ALJ’s decision is

dated April 25, 2019. The ALJ found that plaintiff has a number of severe impairments, none of

which except diabetes are relevant to this review proceeding. Despite these impairments, the

ALJ also found that plaintiff has the ability to perform sedentary work with various limitations.

Those limitations are also not relevant to this proceeding. Rather, the issue before me is the

ALJ’s evaluation of plaintiff’s alleged eye impairment.

       Plaintiff’s argument is that the ALJ’s failure to adequately recognize her eye conditions

compromised the ALJ’s analysis at most of the five steps in the sequential analysis. See 20

C.F.R. §§ 404.1520, 416.920. At step two, according to plaintiff, the ALJ erred by not finding

that her eye impairment is “severe.” In determining plaintiff’s residual functional capacity

between steps three and four, according to plaintiff, the ALJ erred by not following the treating
Case 1:20-cv-02824-BMC Document 22 Filed 04/19/21 Page 2 of 8 PageID #: 1413




physician rule and by improperly weighing plaintiff’s testimony on her eye conditions. Finally,

plaintiff contends that because the ALJ did not recognize the severity of her eye condition, the

hypothetical put to the vocational expert at step five resulted in an erroneous determination of

whether there are available jobs in the national economy that she could perform.

        I disagree with plaintiff. Aside from her testimony, which I will address below, the

medical evidence shows that her eye impairment is benign. Plaintiff occasionally suffers from

blurry vision and dry eyes that can result in a burning or itching sensation. But it is apparent on

this record that plaintiff’s vision is otherwise quite good. Her problem is diabetes – which, as

plaintiff acknowledges, the ALJ adequately recognized and addressed – not the occasional vision

symptoms of that disease.

        There are relatively few medically documented instances of eye problems in the record.

Although plaintiff cites her visits to the emergency room, those visits involved her other

impairments. At one visit in September 2017, doctors diagnosed hypertension, drug-induced

hyperglycemia, and headache. In discharging plaintiff, they instructed her to monitor her blood

sugar, and they merely noted that signs of low blood sugar include blurred vision. Similarly, in

another visit to the emergency room in March 2018, plaintiff complained of “low blood sugar

and left eye vision impair[ment].” Although the doctors found problems with plaintiff’s blood

sugar, the findings for plaintiff’s eyes were negative. 1

        The remaining incidents of eye problems are nowhere near the alleged onset date at the

end of 2013. Plaintiff relies most heavily on the records from her treating osteopath, Dr. Eric



1
 One confirmed eye problem occurred on February 16, 2018, when plaintiff accidentally splashed some household
cleaner in her eye. She saw an ophthalmologist, Dr. Arthur Gerber, whose findings were essentially normal. He
gave her prescription eyedrops for the irritation. In June 2018, he wrote a note in connection with plaintiff’s
disability claim diagnosing “minimal diabetic retinopathy in both eyes.”




                                                       2
Case 1:20-cv-02824-BMC Document 22 Filed 04/19/21 Page 3 of 8 PageID #: 1414




Shrier, who saw plaintiff three times between July 2018 and January 2019. The vast majority of

Dr. Shrier’s findings, however, were normal. In the first visit, he noted 20/20 vision in plaintiff’s

right eye, 20/25 in her left eye, and a normal field of vision. The other findings were normal,

save a “mild” background diabetic retinopathy and diabetic macular edema – i.e., there was mild

swelling due to an accumulation of fluid in the retina. Likewise, Dr. Shrier’s February 6, 2019

medical source statement reflected a diagnosis of “[b]orderline diabetic internal edema” and

“[d]ry eye.” 2

         On October 23, 2018, plaintiff was examined by Dr. Sherly Abraham. Plaintiff had

“c[ome] into [the] clinic with complain[t]s of fatigue and weakness throughout the body,”

reporting “tingling, numbness, [and] pain in the legs, feet, arms, hands, [and] fingers.” Plaintiff

also stated that she “went to 2 ophthalmologists” earlier that year and “[w]as told she has slight

bleeding in the back of both eyes.” Dr. Abraham referred plaintiff for retinal testing, and the

results were minor: plaintiff’s left eye showed “[n]o diabetic retinopathy,” and her right eye had

“[m]ild/[m]inimal” retinopathy. Specifically, the exam uncovered “Type 2 diabetes mellitus

with mild nonproliferative diabetic retinopathy without macular edema.” The report suggested

no treatment other than a follow-up examination in six to twelve months. 3

         Thus, the only potentially probative evidence asserted by plaintiff is her own testimony

and Dr. Shrier’s answers on part of his medical source statement. The portion of Dr. Shrier’s




2
 Plaintiff argues that there is one statement from Dr. Shrier’s medical source statement that supports her case, but
for reasons I will discuss below, I do not think the ALJ erred in rejecting that opinion.
Plaintiff also argues that the ALJ failed to recognize that someone can have 20/20 vision and still have blurred
vision. I suppose that’s true; if a person with 20/20 vision puts on a blindfold, she is no longer going to test 20/20.
But the ALJ’s obvious point was that plaintiff’s occasional blurred vision does not reflect a fundamental or severe
impairment separate from her diabetes.
3
  Although plaintiff notes that Dr. Abraham also stated that plaintiff’s “disease course has been worsening,” that was
a reference to plaintiff’s diabetes and its related effects, not to any specific vision problems.



                                                           3
Case 1:20-cv-02824-BMC Document 22 Filed 04/19/21 Page 4 of 8 PageID #: 1415




medical source statement upon which plaintiff relies is his response to Question 8(a). The

introduction to that question appeared as follows:

        “Rarely” means 1% to 5% of an 8-hour working day; “occasionally” means 6% to
        33% of an 8-hour working day; “frequently” means 34% to 66% of an 8-hour
        working day.

        8. As a result of your patient’s impairments, estimate your patient’s vision
        limitations if your patient were placed in a competitive work situation.

        How often can your patient perform work activities involving the following?

Dr. Shrier made the following notations:




        No wonder that plaintiff relies on those answers. If the ALJ accepted them, plaintiff

would surely have a severe and disabling level of vision impairment. However, as the ALJ

recognized, to interpret Dr. Shrier’s checkmarks that way would make Dr. Shrier’s answers

inconsistent with the remainder of his medical source statement, his treatment records, and the

rest of the record.

        In light of the remainder of Dr. Shrier’s questionnaire answers, interpreting the Question

8(a) answers the way plaintiff does would not make sense. Right below Question 8(a) was

Question 8(b): “Is your patient capable of avoiding ordinary hazards in the workplace, such as

boxes on the floor, doors ajar, approaching people or vehicles?” Dr. Shrier checked, “Yes.”

Similarly, Question 8(d) asked: “Can your patient work with small objects such as those




                                                 4
Case 1:20-cv-02824-BMC Document 22 Filed 04/19/21 Page 5 of 8 PageID #: 1416




involved in doing sedentary work?” Dr. Shrier again checked, “Yes.” Question 8(e) asked:

“Can your patient work with large objects?” Again, Dr. Shrier checked, “Yes.” 4

          Further down, Question 11 asked: “How much is your patient likely to be ‘off task’?

That is, what percentage of a typical workday would your patient’s symptoms likely be severe

enough to interfere with attention and concentration needed to perform even simple work tasks?”

With a range of checkboxes from “0%” to “25% or more,” Dr. Shrier checked “0%.” When

Question 7 asked to “[d]escribe your patient’s visions symptoms,” Dr. Shrier didn’t even

mention retinopathy or blurred vision – he simply listed “[d]ry [e]ye [s]ymptoms ([i]tching,

[b]urning),” with a “good” prognosis. Finally, for visual acuity in each eye, Dr. Shrier wrote

“20/20” for both eyes and “0” for “any contraction of peripheral visual fields” – i.e., the field of

vision.

          The ALJ could not reconcile the Question 8(a) answers with the rest of the answers on

the questionnaire, and neither can I. If plaintiff can never work on anything close up, far away,

requiring depth perception, color vision, or a normal field of vision, then I do not understand

how she can also avoid workplace hazards like doors being ajar, people approaching, or objects

on the floor. Nor does it make sense that she can work with small objects and large objects, or

that she has 20/20 vision and no contraction of her visual field.

          If there was support for the Question 8(a) answers in the record, then I might consider

whether the ALJ properly considered the treating physician rule and made the other errors that

plaintiff asserts. In that case, maybe the Question 8(a) answers would be the right answers and

the rest of the questionnaire answers would be in error. But there is nothing in Dr. Shrier’s




4
  The remaining question, Question 8(c), asked whether plaintiff would have any problem walking up or down
stairs, to which Dr. Shrier answered, “No.”



                                                       5
Case 1:20-cv-02824-BMC Document 22 Filed 04/19/21 Page 6 of 8 PageID #: 1417




records or anywhere else in the record indicating nearsightedness, farsightedness, lack of depth

perception, color blindness, or a narrowed field of vision – quite the contrary, this very report, as

well as the rest of the record, specifically rejects most of the Question 8(a) answers. As to the

other alleged impairments, the absence of any positive findings allows only the inference that

plaintiff does not suffer from them, either.

       Reconciling the conflicting answers, however, is possible if we consider the strong

likelihood that Dr. Shrier simply misread Question 8(a). He may have focused on the preamble

to the question – “estimate your patient’s vision limitations if your patient were placed in a

competitive work situation” – but then skipped over subtitle (a) – asking “[h]ow often can your

patient perform work activities” – which flipped the question from a positive to a negative. In

other words, Dr. Shrier likely thought he was stating that nearsightedness, farsightedness, depth

perception, need for accommodation, color vision, and field of vision would “never” be a

limitation in a competitive work environment. If that’s what Dr. Shrier meant to say, the

Question 8(a) answers would not only lend no support to plaintiff’s argument, but also would be

the strongest evidence in the record against a finding of disability based on any eye impairment.

       I recognize that my perception may be seen as speculative, but if so, that is immaterial.

Either Dr. Shrier misread the question as I have suggested, or his answers to it are flatly

inconsistent with his other answers and everything else in the record. Either way, the ALJ did

not err in failing to give substantial weight to Dr. Shrier’s answers to Question 8(a).

       That next brings us to plaintiff’s argument that the ALJ insufficiently evaluated the

credibility of her testimony. She testified:

       A: Yeah, I have diabetic neuropathy in my eyes, because they said now the
       diabetes is affecting my eyes.

       Q: Yeah.



                                                  6
Case 1:20-cv-02824-BMC Document 22 Filed 04/19/21 Page 7 of 8 PageID #: 1418




       A: And I’m back and forth constantly to the eye doctor. I get a lot of blurred
       vision, see a lot of, you know, different spots and, you know, shape in the eyes, a
       lot of pain [in] the back of my eyes.

       Q: Okay.

       A: The doctor said the left eye is pretty much a – you know, affected. They’re
       looking forward with the – I probably will have to end up getting laser treatment –

       Q: Okay.

       A: – you know, for my eyes.

        ...

       Q: So what kinds of problems does your vision give you? . . .

       A: It’s my – blurred vision, it’s constantly in and out. . . .

Although the ALJ did not reference plaintiff’s testimony when concluding that her eye condition

did not qualify as a severe impairment, the ALJ did explain more generally how he had

considered plaintiff’s statements and had concluded that her “allegations that she has a

combination of ailments causing her to be unable to work” were “not entirely supported by

medical evidence contained in the record.”

       The primary piece of evidence that plaintiff cites to support her testimony is Dr. Shrier’s

treatment note from January 7, 2019 – quite late for a claim with an alleged onset date of five

years earlier. But plaintiff seems correct that her eye symptoms had worsened somewhat by that

date. The treatment note stated that plaintiff’s “chief complaint” was a “burning sensation,” with

the severity listed as “moderate” and the duration listed as “several months.” An “associated”

condition was “blurred vision” and “slight pain.” But Dr. Shrier also noted that the condition

“gets better with eye drops,” and he specified which eyedrops to order as part of the plan for

treatment. Additionally, Dr. Shrier’s “impression” was “Retina [clinically significant macular

edema] – Diabetic macular edema,” but with the severity he ascribed to it was “mild.” He




                                                   7
Case 1:20-cv-02824-BMC Document 22 Filed 04/19/21 Page 8 of 8 PageID #: 1419




continued to describe the condition as “mild” when he filled out the medical source statement the

following month.

       Therefore, there is no substantial issue with plaintiff’s credibility. Her brief testimony

that she gets blurred vision “a lot” with “different spots” is too vague to interpret as a

contradiction of the medical records. The ALJ did not have to reject plaintiff’s credibility to

determine that her eye impairments did not rise to a level that made her disabled.

       Finally, as is often the case, plaintiff’s claim of error in the hypothetical to the vocational

expert is derivative of her claim that the ALJ improperly accounted for her eye impairment.

Having rejected the substantive basis for her claim, I see no error in the ALJ’s phrasing of the

hypothetical.

       Plaintiff’s motion for judgment on the pleadings [16] is denied, and the Commissioner’s

cross-motion for judgment on the pleadings [19] is granted. The Clerk is directed to enter

judgment, dismissing the case.

SO ORDERED.

                                               Digitally signed by
                                               Brian     M.U.S.D.J.
                                                              Cogan
                                               ______________________________________


Dated: Brooklyn, New York
       April 18, 2021




                                                  8
